DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No.: US 11303580.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious subsets and /or variant of one another.

Regarding claim 1 of the instant application, 11303580 discloses A method comprising: determining, by a network manager executing on a computing device, that a subscriber device associated with a first subscriber network of a plurality of subscriber networks is to be granted an exception to a network constraint of the first subscriber network; sending, to an aggregation device that is coupled to a set of subscriber networks including the first subscriber network, first aggregation device instructions to grant the exception to packets associated with the subscriber device that flow through the aggregation device, the first aggregation device instructions including information that identifies the first subscriber network, information for identifying the packets as being associated with the subscriber device, and a priority indicator; and sending, to a network gateway device that serves as a network gateway for the first subscriber network, first gateway device instructions to associate packets associated with the subscriber device with the information for identifying the packets as being associated with the subscriber device (claims 1 and 8).

Regarding claim 2 of the instant application, 11303580 discloses The method of claim 1 wherein the exception is to be granted upon a triggering event detected at a future point in time (claim 2).

Regarding claim 3 of the instant application, 11303580 discloses The method of claim 2 wherein the triggering event comprises a specified date and time (claim 3).

Regarding claim 4 of the instant application, 11303580 discloses The method of claim 3 wherein the network constraint comprises a packet flow priority constraint, and wherein the exception comprises prioritizing a packet flow associated with the subscriber device over other packet flows not associated with the subscriber device (claims 4 and 8).

Regarding claim 5 of the instant application, 11303580 discloses The method of claim 2 wherein the triggering event comprises an initiation of communications, by the subscriber device, with an identified service of a plurality of different services (claim 5).

Regarding claim 6 of the instant application, 11303580 discloses The method of claim 5 wherein the network constraint comprises a packet flow priority constraint, and wherein the exception comprises prioritizing a packet flow associated with the subscriber device over other packet flows not associated with the subscriber device while the subscriber device is communicating with the identified service (claim 6).

Regarding claim 7 of the instant application, 11303580 discloses The method of claim 1 wherein the information for identifying the packets as being associated with the subscriber device comprises a set of port numbers (claim 7).

Regarding claim 8 of the instant application, 11303580 discloses The method of claim 1 wherein the information for identifying the packets as being associated with the subscriber device comprises a packet flow identifier that identifies a packet flow associated with the subscriber device (claim 8).

Regarding claim 9 of the instant application, 11303580 discloses The method of claim 1 wherein the aggregation device comprises one of a cable modem termination system, a digital subscriber line access multiplexer, and a fiber aggregation node (claim 9).

Regarding claim 10 of the instant application, 11303580 discloses The method of claim 1 wherein the first gateway device instructions identify the subscriber device and a set of port numbers (claim 10).

Regarding claim 11 of the instant application, 11303580 discloses The method of claim 1 further comprising: determining, by the network manager, that the subscriber device has connected to a second subscriber network of the plurality of subscriber networks; sending, to an aggregation device that is coupled to the second subscriber network, second aggregation device instructions that indicate that packets associated with the subscriber device that flow through the aggregation device that is coupled to the second subscriber network be granted the exception; and sending, to a network gateway device that serves as a network gateway for the second subscriber network, second gateway device instructions to associate the packets associated with the subscriber device with the information for identifying the packets as being associated with the subscriber device (claim 11).

Regarding claim 12 of the instant application, 11303580 discloses The method of claim 1 wherein the exception is granted upon a triggering event and for a period of time until a terminating event occurs, and further comprising: determining that the terminating event has occurred; and in response to determining that the terminating event has occurred: sending, to the aggregation device, instructions that revoke the exception; and sending, to the network gateway device, instructions that revoke the exception (claim 12).

Regarding claim 13 of the instant application, 11303580 discloses The method of claim 1 wherein the first aggregation device instructions identify a first set of port numbers from a plurality of different port numbers that correspond to the packets associated with the subscriber device and a second set of port numbers that correspond to packets associated with every other device connected to the first subscriber network other than the subscriber device; and wherein the first gateway device instructions identify the subscriber device, the first set of port numbers, and the second set of port numbers, and comprise information that instructs the network gateway device to associate all packets originating from the subscriber device with port numbers from the first set of port numbers, and to associate all packets originating from every other device connected to the first subscriber network other than the subscriber device with port numbers from the second set of port numbers (claim 13).

Regarding claim 14 of the instant application, 11303580 discloses The method of claim 1 wherein the first aggregation device instructions identify a first set of port numbers from a plurality of different port numbers that correspond to the packets associated with the subscriber device; and wherein the first gateway device instructions identify the subscriber device and the first set of port numbers and comprise information that instructs the network gateway device to associate all packets originating from the subscriber device with port numbers from the first set of port numbers (claim 13).

Regarding claim 15 of the instant application, 11303580 discloses A computing device, comprising: a memory; and a processor device coupled to the memory, the processor device configured to: determine that a subscriber device associated with a first subscriber network of a plurality of subscriber networks is to be granted an exception to a network constraint of the first subscriber network; send, to an aggregation device that is coupled to a set of subscriber networks including the first subscriber network, first aggregation device instructions to grant the exception to packets associated with the subscriber device that flow through the aggregation device, the first aggregation device instructions including information that identifies the first subscriber network, information for identifying the packets as being associated with the subscriber device, and a priority indicator; and send, to a network gateway device that serves as a network gateway for the first subscriber network, first gateway device instructions to associate packets associated with the subscriber device with the information for identifying the packets as being associated with the subscriber device (claims 8 and 14).

Regarding claim 16 of the instant application, 11303580 discloses The computing device of claim 15 wherein the processor device is further configured to: determine, by the network manager, that the subscriber device has connected to a second subscriber network of the plurality of subscriber networks; send, to an aggregation device that is coupled to the second subscriber network, second aggregation device instructions that indicate that packets associated with the subscriber device that flow through the aggregation device that is coupled to the second subscriber network be granted the exception; and send, to a network gateway device that serves as a network gateway for the second subscriber network, second gateway device instructions to associate the packets associated with the subscriber device with the information for identifying the packets as being associated with the subscriber device (claim 11).

Regarding claim 17 of the instant application, 11303580 discloses The computing device of claim 15 wherein the exception is granted upon a triggering event and for a period of time until a terminating event occurs, and wherein the processor device is further configured to: determine that the terminating event has occurred; and in response to determining that the terminating event has occurred: send, to the aggregation device, instructions that revoke the exception; and send, to the network gateway device, instructions that revoke the exception (claim 12).

Regarding claim 18 of the instant application, 11303580 discloses A non-transitory computer-readable storage medium including instructions configured to cause a processor device to: determine that a subscriber device associated with a first subscriber network of a plurality of subscriber networks is to be granted an exception to a network constraint of the first subscriber network; send, to an aggregation device that is coupled to a set of subscriber networks including the first subscriber network, first aggregation device instructions to grant the exception to packets associated with the subscriber device that flow through the aggregation device, the first aggregation device instructions including information that identifies the first subscriber network and the information for identifying the packets as being associated with the subscriber device, and include a priority indicator; and send, to a network gateway device that serves as a network gateway for the first subscriber network, first gateway device instructions to associate packets associated with the subscriber device with the information for identifying the packets as being associated with the subscriber device (claims 8 and 15).

Regarding claim 19 of the instant application, 11303580 discloses The non-transitory computer-readable storage medium of claim 18 wherein the instructions further cause the processor device to: determine, by the network manager, that the subscriber device has connected to a second subscriber network of the plurality of subscriber networks; send, to an aggregation device that is coupled to the second subscriber network, second aggregation device instructions that indicate that packets associated with the subscriber device that flow through the aggregation device that is coupled to the second subscriber network be granted the exception; and send, to a network gateway device that serves as a network gateway for the second subscriber network, second gateway device instructions to associate the packets associated with the subscriber device with the information for identifying the packets as being associated with the subscriber device (claim 11).

Regarding claim 20 of the instant application, 11303580 discloses The non-transitory computer-readable storage medium of claim 18 wherein the exception is granted upon a triggering event and for a period of time until a terminating event occurs, and wherein the instructions further cause the processor device to: determine that the terminating event has occurred; and in response to determining that the terminating event has occurred: send, to the aggregation device, instructions that revoke the exception; and send, to the network gateway device, instructions that revoke the exception (claim 12).

Claims 1-2, 7-10, 12, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 20040196848 A1), hereinafter Wang, in view of Chen et al. (Pub. No.: US 20120215852 A1), hereinafter Chen.

With respect to claim 1, Wang teaches A method comprising: 
determining, by a network manager executing on a computing device, that a subscriber device associated with a first subscriber network of a plurality of subscriber networks is to be granted an exception to a network constraint of the first subscriber network ([0028], The proxy server 140 validates the BoD request from the client-side application 107…);
sending, to an aggregation device that is coupled to a set of subscriber networks including the first subscriber network, first aggregation device instructions to packets associated with the subscriber device that flow through the aggregation device ([0028-0029], The proxy server 140 sends an AddIPRoute message to the BRAS 125 to facilitate the routing of traffic over the newly created dynamic VC (step 240)…), 
the first aggregation device instructions including information that identifies the first subscriber network, information for identifying the packets as being associated with the subscriber device ([0028-0029], The proxy server 140 validates the BoD request from the client-side application 107 based on the device ID and password and saves the incoming IP address and port number …); and 
sending, to a network gateway device that serves as a network gateway for the first subscriber network, first gateway device instructions to associate packets associated with the subscriber device with the information for identifying the packets as being associated with the subscriber device ([0028-0029], After the request is validated, the proxy signaling server 140 transmits a SetupReq message to the ATM edge device 120 to initiate a dynamic VC between the CPE 110 and a BRAS 125 that is offering the broadband service (step 214)…).  

Although Wang teaches aggregation device as set forth above.  Wang does not explicitly teach instructions to 10grant the exception to packets, and a priority indicator.

However, Chen teaches instructions to 10grant the exception to packets ([0042], SN_1 158 may request the SN_2 168 grant an exception, or "ticket," so that the intended email may be received despite, the issue with a particular attribute), and a priority indicator ([0030], In this example, the current message is marked of high importance and to be encrypted prior to transmission…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Chen, instructions to 10grant the exception to packets and a priority indicator, into the teachings of Wang, in order to enable a user to exceed a limit and some users may be pre-authorized to exceed a limit (Chen, abstract).

With respect to claim 2, Wang teaches wherein the exception is to be granted upon a triggering event detected at a future point in time (figure 2A, [0022-0029], BoD is to be granted upon a triggering event detected at a future point in time).  

With respect to claim 7, Wang teaches wherein the information for identifying the packets as being associated with the subscriber device comprises a set of port numbers ([0028], client port number).  

With respect to claim 8, Wang teaches wherein the information for identifying the packets 30as being associated with the subscriber device as set forth above.  Wang does not explicitly teach a packet flow identifier that identifies a packet flow associated with the subscriber device.  

However, Chen teaches a packet flow identifier that identifies a packet flow associated with the subscriber device ([0042], the intended email).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Chen, a packet flow identifier that identifies a packet flow associated with the subscriber device, into the teachings of Wang, in order to enable a user to exceed a limit and some users may be pre-authorized to exceed a limit (Chen, abstract).

With respect to claim 9, Wang teaches a digital subscriber line access multiplexer (claim 10, a DSL multiplexer).  

With respect to claim 10, Wang teaches wherein the gateway device instructions identify the subscriber device and a set of port numbers ([0028], client port number).  

With respect to claim 12, Wang wherein the exception is granted upon a triggering 30event and for a period of time until a terminating event occurs, and further comprising:  CHTR-2019-18133 determining that the terminating event has occurred; and in response to determining that the terminating event has occurred: sending, to the aggregation device, instructions that revoke the exception; and  5sending, to the network gateway device, instructions that revoke the exception (figure 2A, [0022-0032]).

With respect to claim 15, Wang teaches A computing device, comprising: 
determine that a subscriber device associated with a first subscriber network of a plurality of subscriber networks is to be granted an exception to a network constraint of the first subscriber network ([0028], The proxy server 140 validates the BoD request from the client-side application 107…); 
send, to an aggregation device that is coupled to a set of subscriber networks including the first subscriber network, first aggregation device instructions to grant the exception to packets associated with the subscriber device that flow through the aggregation device ([0028-0029], The proxy server 140 sends an AddIPRoute message to the BRAS 125 to facilitate the routing of traffic over the newly created dynamic VC (step 240)…), the first aggregation device instructions including information that identifies the first subscriber network, information for identifying the packets as being associated with the subscriber device ([0028-0029], The proxy server 140 validates the BoD request from the client-side application 107 based on the device ID and password and saves the incoming IP address and port number …), and a priority indicator; and 
send, to a network gateway device that serves as a network gateway for the first subscriber network, first gateway device instructions to associate packets associated with the subscriber device with the information for identifying the packets as being associated with the subscriber device ([0028-0029], After the request is validated, the proxy signaling server 140 transmits a SetupReq message to the ATM edge device 120 to initiate a dynamic VC between the CPE 110 and a BRAS 125 that is offering the broadband service (step 214)…).  

Although Wang teaches aggregation device as set forth above.  Wang does not explicitly teach instructions to 10grant the exception to packets.  

However, Chen teaches a memory ([0015], memory); and a processor device coupled to the memory, the processor device 25configured to ([0019-0020]), instructions to 10grant the exception to packets ([0042], SN_1 158 may request the SN_2 168 grant an exception, or "ticket," so that the intended email may be received despite, the issue with a particular attribute), and a priority indicator ([0030], In this example, the current message is marked of high importance and to be encrypted prior to transmission…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Chen, instructions to 10grant the exception to packets and a priority indicator, into the teachings of Wang, in order to enable a user to exceed a limit and some users may be pre-authorized to exceed a limit (Chen, abstract).

With respect to claim 17, this claim recites the method of claim 12, and it is rejected for at least the same reasons.

With respect to claim 18, Wang teaches A non-transitory computer-readable storage medium including instructions configured to cause a processor device to:
determine, by a network manager executing on a computing device, that a subscriber device associated with a first subscriber network of a plurality of subscriber networks is to be granted an exception to a network constraint of the first subscriber network ([0028], The proxy server 140 validates the BoD request from the client-side application 107…);
send, to an aggregation device that is coupled to a set of subscriber networks including the first subscriber network, first aggregation device instructions to packets associated with the subscriber device that flow through the aggregation device ([0028-0029], The proxy server 140 sends an AddIPRoute message to the BRAS 125 to facilitate the routing of traffic over the newly created dynamic VC (step 240)…), 
the first aggregation device instructions including information that identifies the first subscriber network, information for identifying the packets as being associated with the subscriber device ([0028-0029], The proxy server 140 validates the BoD request from the client-side application 107 based on the device ID and password and saves the incoming IP address and port number …); and 
send, to a network gateway device that serves as a network gateway for the first subscriber network, first gateway device instructions to associate packets associated with the subscriber device with the information for identifying the packets as being associated with the subscriber device ([0028-0029], After the request is validated, the proxy signaling server 140 transmits a SetupReq message to the ATM edge device 120 to initiate a dynamic VC between the CPE 110 and a BRAS 125 that is offering the broadband service (step 214)…).  

Although Wang teaches aggregation device as set forth above.  Wang does not explicitly teach instructions to 10grant the exception to packets, and a priority indicator.

However, Chen teaches instructions to 10grant the exception to packets ([0042], SN_1 158 may request the SN_2 168 grant an exception, or "ticket," so that the intended email may be received despite, the issue with a particular attribute), and a priority indicator ([0030], In this example, the current message is marked of high importance and to be encrypted prior to transmission…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Chen, instructions to 10grant the exception to packets and a priority indicator, into the teachings of Wang, in order to enable a user to exceed a limit and some users may be pre-authorized to exceed a limit (Chen, abstract).

With respect to claim 20, this claim recites the method of claim 12, and it is rejected for at least the same reasons.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chen, Gelfenbeyn et al. (Pub. No.: US 20170180499 A1), hereinafter Gelfenbeyn.

With respect to claim 3, Wang teaches the triggering event as set forth above.  The combination of Wang and Chen does not explicitly teach a specified date and time.  

However, Gelfenbeyn teaches the triggering event comprises a specified date and time ([0048-0099], Some examples of triggering events may include: [0049] specific time/date).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Gelfenbeyn, the triggering event comprises a specified date and time, into the teachings of Wang and Chen, in order for intelligent and proactive generation of push notifications to users of information systems (Gelfenbeyn, [0001]).

Allowable Subject Matter

Claims 4-6, 11, 13-14, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication Document: US 20160013985 A1; “Reddy” 
(See fig. 1, [0015])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET TANG/
Primary Examiner, Art Unit 2469